Case: 16-10047      Document: 00513793014         Page: 1    Date Filed: 12/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10047
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 12, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JACOB SETH THORNTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:15-CR-53-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jacob Seth Thornton challenges the reasonableness of the 188-month
within-guidelines sentence imposed following his guilty plea conviction for
receipt of child pornography in violation of 18 U.S.C. § 2252(a)(2). Thornton
argues that the child pornography Guidelines, U.S.S.G. § 2G2.2 et seq., lack
an empirical basis and, as a result, his sentence is unreasonable. He recognizes
that this argument is foreclosed by United States v. Miller, 665 F.3d 114, 121-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10047     Document: 00513793014      Page: 2    Date Filed: 12/12/2016


                                  No. 16-10047

22 (5th Cir. 2011), but raises the issue to preserve it for possible further review.
Thornton suggests that the district court erred by including the child
pornography guidelines in its 18 U.S.C. § 3553(a) analysis, an argument
directly contrary to Molina-Martinez v. United States, 136 S. Ct. 1338, 1345
(2016), which explains the importance of consulting the guidelines in
sentencing defendants. Additionally, he has failed to rebut the presumption of
reasonableness that is accorded his within-guidelines sentence. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED. The Government’s alternative motion for an extension of time is
DENIED as unnecessary.




                                         2